     Case 8:19-cv-01212-FLA-JDE Document 66 Filed 06/03/21 Page 1 of 2 Page ID #:389



 1    JOSEPH R. ASHBY (SBN 248579)
      joseph@ashbylawfirm.com
 2    ASHBY LAW FIRM P.C.
 3    1055 West Seventh Street, 33rd Floor
      Los Angeles, CA 90017
 4    Telephone: (213) 232-3810
      Facsimile: (213) 429-0976
 5

 6
      WILLIAM T. O’BRIEN (admitted pro hac vice)
      williamobrien@eversheds-sutherland.us
 7    JOHN W. LOMAS, JR. (admitted pro hac vice)
      johnlomas@eversheds-sutherland.us
 8    EVERSHEDS SUTHERLAND (US) LLP
      700 6th St NW
 9    Washington, DC 20001
10    Telephone: (202) 220-8049
      Facsimile: (202) 637-3593
11
      Attorneys for Plaintiff
12

13
      JOHN M. HAMILTON (SBN 155381)
      jm_hamilton15@yahoo.com
14    HAMILTON LAW OFFICES
      5757 W. Century Blvd., Suite 700
15    Los Angeles, CA 90045
      Phone: (424) 419-4028
16    Facsimile: (424) 419-4002
17
      Attorney for Defendant Yuri Vanetik
18
                            UNITED STATES DISTRICT COURT
19

20                         CENTRAL DISTRICT OF CALIFORNIA
21                                           )
      PAVEL FUKS, an individual,             )   Case No.: 8:19-cv-1212- FLA (JDEx)
22                                           )
                                             )
23                   Plaintiff,
                                             )   JOINT WITHDRAWAL OF JURY
                                             )
                                             )   DEMAND AND STIPULATION TO
24     vs.                                   )   TRIAL BY COURT
                                             )
25                                           )
                                             )
      YURI VANETIK, an individual,
26                                           )
                                             )
27
                   Defendant.
28


                     JOINT WITHDRAWAL OF JURY DEMAND AND STIPULATION TO TRIAL BY COURT
     Case 8:19-cv-01212-FLA-JDE Document 66 Filed 06/03/21 Page 2 of 2 Page ID #:390



 1          Pursuant to Federal Rules of Civil Procedure 38(d) and 39(a)(1), each of the
 2    parties hereby withdraws his jury demand with the consent of the other, and
 3
      stipulates to trial by the Court.
 4

 5    DATED: June 3, 2021                     ASHBY LAW FIRM P.C.
 6
                                              Joseph R. Ashby

 7
                                              EVERSHEDS SUTHERLAND LLP
 8                                            William T. O’Brien
                                              John W. Lomas, Jr.
 9

10
                                              By: ___/s/ Joseph R. Ashby_____________
11                                                  Joseph R. Ashby
                                              Attorneys for Plaintiff Pavel Fuks
12

13
      DATED: June 3, 2021                     HAMILTON LAW OFFICES
14                                            John M. Hamilton
15
                                              By: ___/s/_(with permission)____________
16                                                  John M. Hamilton
17                                            Attorney for Defendant Yuri Vanetik

18

19

20

21

22

23

24
      Pursuant to L-R 5-4.3.4(a)(2)(i), I, Joseph R. Ashby, attest that all other signatories
25
      listed, and on whose behalf the filing is submitted, concur in the filing’s content
26
      and have authorized the filing.
27

28                                             /s/ Joseph R. Ashby                ___


                      JOINT WITHDRAWAL OF JURY DEMAND AND STIPULATION TO TRIAL BY COURT
